Scott, J.,
delivered the opinion of the court.
*2The plaintiff brought this action against Laura G. Foote, a non-resident of the state, before a justice of the peace in Rio Blanco county. The proceeding was one in attachment, and a summons in garnishment was served upon the defendant in error, Oldland. The latter appeared and filed his answer to the summons denying that he was indebted to the defendant, Foote, or that he had any of her property within his control. The plaintiff traversed this answer, and upon a hearing upon the traverse, Oldland appeared before the court and testified.
The court found that Foote, the defendant, was indebted to the plaintiff in the sum of three hundred dollars and sustained the attachment and traverse. From this judgment Oldland, the garnishee, appealed to the County Court. In that court Oldland moved the court to discharge him as garnishee, for the reason that no valid judgment had been rendered in the Justice Court against Laura G. Foote, the principal defendant in the causé. This motion was sustained and the garnishee thereupon discharged, and this presents the question before us for review.
It will be observed that the sole ground of the motion to discharge the garnishee was that no valid judgment had béen rendered against Foote, the principal defendant, by the Justice Court. The only evidence upon this point was the transcript of record by the Justice of the Peace.
An examination of this record discloses that there is nothing therein contained to show the judgment to be void, nor that there was substantial irregularity as to the judgment against the defendant Foote.
The jüdgment is reversed, with instructions to the trial court to determine, de novo, the sole question in the case, which is the issue raised by the answer of Oldland to the garnishee summons, and the traverse thereof by the plaintiff.

Judgment is reversed.

Gabbert, C. J., and Garrigues, J., concur.